Citation Nr: 1718033	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.  

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to an evaluation in excess of 10 percent for heel scar, left foot.

5.  Entitlement to an evaluation in excess of 10 percent for eczema, left foot.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1982 to August 1998.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from August 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2014, an informal telephonic conference was conducted between the Veteran's representative at the time and a Decision Review Officer.  This was pursuant to the Veteran's representative's request for such a hearing.  A transcript of the hearing is of record.  The Veteran was subsequently scheduled to testify at a Board video conference hearing in March 2016, but his representative informed the Board that the Veteran wished to cancel the hearing and did not want to reschedule it.  

In the August 2011 rating decision, the RO separately adjudicated the claims for service connection claims for PTSD and for MDD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as is reflected on the title page.  Also, in light of the Veteran's complaints of insomnia in the record and a diagnosis of obstructive sleep apnea in August 2015, his claim for service connection for insomnia has been recharacterized as reflected on the title page.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

In an August 2011 VA Memorandum from the Assistant JSRRC Coordinator, it was determined that the Veteran had not presented any service stressors, nor did his record contain evidence of a verifiable stressor.  The AOJ shortly thereafter, in August 2011, denied service connection for PTSD.  However, during the course of this appeal, the Veteran has informed VA of a stressor involving him witnessing the aftermath of a suicide by a fellow service member.  He explained that, as a drill sergeant, he went to check on a soldier who did not show up for formation.  He stated that he found the soldier lying on the floor as a result of him hanging himself.  He added that he had to walk the family through the process of the death of their child.  See March 2014 statement from the Veteran.  He asserts that this incident changed him.  See April 2016 statement from the Veteran.  As it does not appear that any attempt has been made to develop evidence with regard to this stressor, this case must be remanded for that purpose.  In addition, the Veteran relates his claimed psychiatric disabilities, to include MDD, to the everyday demands of his duties in service as a drill sergeant and a recruiter.   However, there is also evidence relating his PTSD to childhood trauma, and evidence relating his MDD to a nonservice-connected disability.  Thus, following the development of the claimed stressor above, the Veteran should be afforded a VA examination in order to clarify his psychiatric diagnoses and the etiology of same.  

Also, the Veteran reported in a March 2016 statement that he has been attending weekly VA counseling sessions for PTSD for the past six years.  The AOJ should ensure that these records are on file, as well as update the electronic claims file with any outstanding medical records that pertain to the disabilities currently on appeal.   38 U.S.C.A. § 5103A(b),(c).

Left Heel Scar and Eczema, Left Foot

Since the Veteran's last pertinent evaluation in March 2014, he has asserted a worsening of his service-connected left heel scar and left foot eczema.  More specifically, he asserted in a March 2016 statement that his left foot conditions have spread in size over the past several years and cause odor, itchiness and discoloration.   He also stated that he has had to wear special shoes and has been given a cane and scooter to use when the pain gets too bad.  In light of these assertions of worsening disabilities since the March 2014 examination, the Veteran should be afforded new examinations in order to assess the present severity of these disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Right Foot Disability and Insomnia

At the telephonic hearing at the RO in January 2014, the Veteran's representative relayed the Veteran's report that his right foot symptoms began in service from marching.  He also relayed the Veteran's report that he has self medicated for these symptoms ever since with Tylenol.  He added that the Veteran has been told by his doctors that he has nerve damage in his legs.  As far as insomnia, he reported that the Veteran has struggled with insomnia since service.  In this regard, the Veteran asserted in a March 2016 statement that his insomnia is due to the stresses and responsibilities that he had in service as a drill sergeant and recruiter.  Postservice VA treatment records show right leg complaints and complaints of insomnia.  They also show that he was diagnosed as having obstructive sleep apnea in August 2015.  In light of this evidence, the Board finds that the elements required for affording the Veteran a VA examination have been met and he should thus be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


TDIU

The issue of entitlement to a TDIU is inextricably intertwined with issues that are being remanded.  Accordingly, this issue must be deferred pending completion of the directives set forth in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file weekly VA PTSD counseling records over the past six years, as well as update the claims file with all outstanding VA treatment records, from October 2015 onward, that pertain to the issues on appeal.

2.  Contact the Veteran and his representative and request that the Veteran provide additional information regarding his stressor(s), to specifically include the reported stressor involving him witnessing the aftermath of a suicide.  In this regard, he should be asked to provide the name of the soldier and the approximate time and location of the event.  

3.  Thereafter, forward the information from the Veteran concerning his claimed in-service stressor(s) to the JSRRC and any other appropriate entity and request that attempts be made to verify the stressor event(s).  If necessary, multiple requests, each covering a different 60-day period should be submitted.  Gagne v. McDonald, 27 Vet. App. 397 (2015)).

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on the verified stressor event(s) in service.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran, and review of the pertinent medical history, the examiner should offer an opinion on the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found (both currently and during the pendency of the February 2011 claim on appeal).

(b) Specifically, has the Veteran had a diagnosis of PTSD during the pendency of this claim (since February 2011) based on a stressor event in service? 

(c) If PTSD is not diagnosed on the basis of corroborated stressors alone during the pendency of this claim (since February 2011), please explain why the Veteran does not meet the criteria for such diagnosis; if another psychiatric disability is diagnosed, to specifically include MDD, please opine as to whether or not it is at least as likely as not  (i.e., 50 percent probability or higher manifested in service or is otherwise related to active service or a service-connected disability.

In answering these questions, please explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  Schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected left heel scar and eczema, left foot.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  

All appropriate testing should be conducted, and all findings set forth in a legible report.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified right foot disability.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a. Identify any right foot disability;

b. State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified right foot disability had its onset in active service or is otherwise causally or etiologically related to active service

7.  Provide the Veteran a VA examination to determine the nature and etiology of any identified sleep disorder, to include insomnia and obstructive sleep apnea.  After reviewing the claims file and examining the Veteran, please opine as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that any currently diagnosed sleep disorder manifested in service or is otherwise related to active service.

8.  Thereafter, readjudicate the issues on appeal, including the issue of TDIU.  If the benefits sought on appeal are not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond prior to returning the appeal to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




